Citation Nr: 1045374	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  08-13 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a skin condition, to 
include as due to an undiagnosed illness.  

2.  Entitlement to service connection for a joint condition, to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for irritable bowel 
syndrome (IBS), to include as due to an undiagnosed illness.

4.  Entitlement to service connection for gastroesophageal reflux 
disease (GERD), to include as secondary to an undiagnosed 
illness.

5.  Entitlement to service connection for a respiratory 
disability, to include as secondary to an undiagnosed illness.  




ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to January 
1993 and from June 2003 to November 2003.  He is a Persian Gulf 
Veteran.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In his April 2008 substantive appeal, the Veteran requested a 
hearing before a member of the Board; however, he failed to 
appear for his scheduled hearing or provide good cause for this 
failure.

The issues of entitlement to service connection for a skin 
condition and a respiratory disability, to include as due to an 
undiagnosed illness, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have any diagnosed joint condition, 
other than a bilateral knee disability for which he is service 
connected.  

2.  The Veteran's IBS is more likely than not related to his 
depression and is not a symptom of an undiagnosed illness.  

3.  The Veteran's GERD had onset in service.  

CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
joint condition, to include as due to an undiagnosed illness, 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 1137 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.317 (2010).

2.  The criteria for entitlement to service connection for IBS, 
to include as due to an undiagnosed illness, have not been met.  
38 U.S.C.A. §§ 1110, 1131, 1137 (West 2002 &Supp. 2009); 38 
C.F.R. §§ 3.303, 3.317 (2010).

3.  The criteria for entitlement to service connection for GERD, 
to include as due to an undiagnosed illness, have been met.  38 
U.S.C.A. §§ 1110, 1131, 1137 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  In 
general, service connection requires (1) evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2010).  

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such have 
resulted in a disability.  38 U.S.C.A. § 1110.  Thus, in the 
absence of proof of a present disability (and, if so, of a nexus 
between that disability and service), there can be no valid claim 
for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The United States Court of Appeals for Veterans Claims (Court) 
has consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."   Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly affirmed by the 
Federal Circuit, which has stated that "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service and 
the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Compensation may be paid to a Persian Gulf veteran who exhibits 
objective indications of chronic disability due to undiagnosed 
illnesses or combination of undiagnosed illnesses that became 
manifest either during active duty in the Southwest Asia theater 
of operations during the Persian Gulf War or to a degree of 10 
percent or more before December 31, 2011, following such service.  
38 U.S.C.A.  § 1117; 38 C.F.R. § 3.317.  Service connection may 
be granted when the evidence establishes: (1) that he or she is a 
Persian Gulf veteran; (2) who exhibits objective indications of 
chronic disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not later 
than December 31, 2011; and (4) that such symptomatology by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 
1117 is a chronic disability resulting from (A) an undiagnosed 
illness, (B) a medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome (CFS), fibromyalgia, or 
irritable bowel syndrome) that is defined by a cluster of signs 
or symptoms, or (C), any diagnosed illness that the Secretary 
determines in regulation prescribed under subsection (D) warrants 
a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 
38 C.F.R. § 3.317(a)(2)(i)(B)(1).

Service connection may be granted for objective indications of a 
chronic disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms, to 
include, but not limited to, fatigue, signs or symptoms involving 
skin, headaches, muscle pain, joint pain, neurological signs or 
symptoms, neuropsychologic signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastroesophageal signs or symptoms, cardiovascular 
signs or symptoms, abnormal weight loss, or menstrual disorders.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The undiagnosed illness 
must not be attributed to any known clinical diagnosis by 
history, physical examination, or laboratory tests.  38 C.F.R. § 
3.317(a)(1)(i)).

A chronic disability for purposes of 38 U.S.C.A. § 1117 is one 
that has existed for 6 months or more, including disabilities 
that exhibit intermittent episodes of improvement and worsening 
over a 6-month period.  38 C.F.R. § 3.317(a)(3).

Joint Condition

There is no evidence in the Veteran's service treatment records 
of any chronic joint condition.  

Post-service, the Veteran was afforded a VA examination of his 
knees in September 2003.  An examination, including x-rays, 
showed mild osteoarthritis in both knees.  

At a December 2004 Persian Gulf Registry Examination, the Veteran 
complained of bilateral knee pain, but did not report any other 
joint problems (providing factual evidence against his own claim 
now before the Board).  The examiner diagnosed the Veteran with 
bilateral patellofemoral syndrome, but found no evidence of any 
other joint disability.

A November 2005 VA treatment note shows that the Veteran 
complained of intermittent right shoulder pain.  There was no 
limitation of motion found on examination and no underlying 
pathology for the Veteran's pain was noted.  

In December 2005, the Veteran was afforded another VA examination 
of his joints.  The Veteran complained of chronic bilateral knee 
pain and stiffness.  He also reported occasional stiffness 
secondary to a 1982 fracture of the tibia and fibula.  

The Veteran also stated that he experienced pain and stiffness in 
his hands once every two to three months.  He described this pain 
as transient and denied any redness, swelling, or limitation of 
motion.  

Additionally, the Veteran complained that over the past six 
months, his right shoulder hurt if he carried heavy weights on 
his shoulders.  He denied any trauma or chronic pain other than 
activity dependent discomfort.  He also denied any limitation of 
motion or instability.  

Finally, the Veteran reported intermittent right hip discomfort 
over the past six months with no history of trauma.  He described 
this as sharp pain occurring approximately once per month, 
lasting about fifteen minutes and then spontaneously resolving.  
He denied limitation of motion, swelling, or instability.

On examination, the Veteran had full range of motion in all 
joints, with no additional limitation due to pain, fatigue, 
weakness, lack of endurance, or incoordination following 
repetitive use.  Additionally, there was no evidence of any 
neurological disability.  

The Veteran was diagnosed with bilateral retropatellar pain 
syndrome and status post left tib-fib fracture with no 
significant residual chronic problems.  The examiner concluded 
that there was no evidence of right shoulder, right hip, or hand 
problems.  

In a January 2005 rating decision, the RO granted entitlement to 
service connection for a bilateral knee disability and denied 
service connection for status post fracture of the left tib-fib.  

Based on the above evidence, the Board finds that entitlement to 
service connection for a joint condition, to include as due to an 
undiagnosed illness, is not warranted.

The Veteran is already service connected for a bilateral knee 
disability and he did not appeal the denial of service connection 
for residuals of his left leg fracture, so that issue is not 
currently before the Board.  

There is no evidence that the Veteran suffers from any current 
disability of the right shoulder, right hip, or hands.  "Pain 
alone, without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability for 
which service connection may be granted."  Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999).  

Additionally, the Board can find no evidence that any medical 
professional has attributed the Veteran's complaints of 
occasional joint pain to an undiagnosed illness due to his 
service in the Persian Gulf.  While the Veteran is certainly 
competent to describe symptoms such as joint pain and stiffness, 
he is not qualified to render an opinion concerning the etiology 
of those symptoms.  Medical evidence is generally required to 
establish a medical diagnosis or to address questions of medical 
causation; lay assertions of medical status do not constitute 
competent medical evidence for these purposes.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (a layperson without the 
appropriate medical training and expertise is not competent to 
provide a probative opinion on a medical matter, to include a 
diagnosis of a specific disability and a determination of the 
origins of a specific disorder).  However, lay assertions may 
serve to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence). 

Thus, however sincere the Veteran's belief that he suffers from 
an undiagnosed illness affecting his joints, his opinion has 
limited probative value.  In this regard, the Veteran's own prior 
statements, in some cases, are found to provide evidence against 
his claim, in which he failed to indicate he had this problem. 

Furthermore, even if the Board were to assume that the Veteran 
was suffering from an undiagnosed illness, the Board notes that 
service connection cannot be granted under 38 C.F.R. § 3.317 for 
such an undiagnosed illness unless it either had onset during a 
veteran's service in Southwest Asia or is present to a degree of 
at least 10 percent by December 2011.  The Veteran's shoulder, 
hip, and hand pain did not have onset in service and they are not 
present to a compensable degree at this time.  Joint disabilities 
are rated based on limitation of motion of the affected part and 
there is no evidence of record that the Veteran suffers from 
limitation of motion of the hands, shoulder, or hip.

Thus for all the above reasons, entitlement to service connection 
for a joint disability, to include as secondary to an undiagnosed 
illness, is denied.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-doubt 
rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2010).

Irritable Bowel Syndrome (IBS)

There is no evidence in the Veteran's service treatment records 
that he suffered from IBS during service.  

At a December 2004 Persian Gulf Registry Examination, the Veteran 
described loose stools occurring once or twice a day, 
occasionally associated with urgency, gas, and cramping.  The 
Veteran was diagnosed with irritable bowel syndrome.  

A November 2005 VA treatment note records that the Veteran had no 
abdominal pain, constipation, or diarrhea.  

In December 2005, a VA examiner concluded that the Veteran did 
not have chronic IBS, but did have mild, intermittent IBS.  The 
examiner also noted that the IBS is associated with depression 
and that the Veteran's IBS was more likely than not related to 
his depression, a non-service connected disability, and is not a 
symptom of an undiagnosed illness.

Based on the above opinion, the Board finds that entitlement to 
service connection for IBS, to include as secondary to an 
undiagnosed illness, is denied.  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit-of- 
the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

Gastroesophageal Reflux Disease (GERD)

Service treatment records show that on a Report of Medical 
History completed at separation from service, the Veteran 
complained of frequent indigestion.

At a December 2004 Persian Gulf Registry Examination, the Veteran 
reported suffering from heartburn that will occasionally awaken 
him from sleep.

At a December 2005 VA examination, the Veteran reported 
occasional heartburn if he does not take his medication.  The 
examiner opined that the Veteran's GERD was likely related to 
mild obesity and not a symptom of an undiagnosed illness.  

At an October 2008 VA examination, the Veteran reported that he 
has had heartburn symptoms since approximately 1993.  In the 
1990s, he used on average four to five Tums per day.  He was 
diagnosed with GERD in 2005 after he started receiving treatment 
from VA.  He was prescribed Zantac at that time, and reported 
that his symptoms have greatly improved with medication.  The VA 
examiner stated that the Veteran's GERD had likely developed 
because the Veteran was slightly overweight and stated that none 
of the Veteran's military activities or exposures were risk 
factors for GERD.

While the December 2005 and October 2008 VA examiners have 
concluded that the Veteran's GERD is not a symptom of an 
undiagnosed illness, the Veteran's service treatment records show 
that he complained of frequent heartburn in service and he has 
testified that his symptoms of GERD first had onset in 1993.  
Accordingly, the Board finds that there is evidence that the 
Veteran's GERD had onset in service and entitlement to service 
connection for GERD is granted on a direct basis.  The nature and 
extent of the disability is not before the Board at this time. 

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159.  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (the Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the elements of the 
claim, including notice of what is required to establish service 
connection.  The veteran must also be informed that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Here, no notice as to 
how VA assigns disability rating or effective dates was provided; 
however, as entitlement to service connection for a joint 
condition and IBS is being denied, no disability rating or 
effective date will be assigned with respect to these claimed 
conditions.  

The duty to notify was otherwise satisfied by a letter sent to 
the Veteran in August 2005.  This letter informed the Veteran of 
what evidence was required to establish his claim and of VA and 
the Veteran's respective duties for obtaining evidence.  

VA also has a duty to assist the claimant in the development of 
the claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  It appears that all evidence necessary for a 
fair adjudication of the claim is of record.  

The RO has obtained the Veteran's service treatment records, as 
well as VA treatment records.  The Veteran was also afforded VA 
examinations in September 2004, December 2005, and October 2008.  
These examinations are adequate and probative for VA purposes 
because the examiners relied on sufficient facts and data, 
provided a rationale for the opinions rendered, and there is no 
reason to believe that the examiners did not reliably apply 
reliable scientific principles to the facts and data.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Significantly, the appellant has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.  

Based on the above, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to service connection for a joint condition, to 
include as due to an undiagnosed illness, is denied.

Entitlement to service connection for IBS, to include as due to 
an undiagnosed illness, is denied.

Entitlement to service connection for GERD is granted.  


REMAND

The Veteran is also seeking entitlement to service connection for 
a skin condition and a respiratory disability.

Skin Condition

While there is no evidence of a chronic skin disability in the 
Veteran's service treatment records, post-service VA treatment 
records show treatment for psoriasis and tinea cruris.  The 
Veteran was never afforded a VA examination to determine the 
etiology of his skin condition, which could have potentially been 
caused by something the Veteran was exposed to during his service 
in the Southwest Asia theater of operations.  Accordingly, on 
remand, the Veteran should be scheduled for a VA examination.  
The examiner is asked to render an opinion as to whether it is at 
least as likely as not (fifty percent or greater) that the 
Veteran's current skin condition (if any) had onset during the 
Veteran's service or was caused or aggravated by the Veteran's 
military service, to include an undiagnosed illness due to the 
Veteran's service in the Persian Gulf.

Respiratory Disability

The Veteran's service treatment records show treatment for 
multiple upper respiratory infections, as well as complaints of 
chronic sinus problems.  At separation from service, the Veteran 
complained of chronic cough, chronic or frequent colds, and ear, 
nose, and throat problems.  At a post-service Gulf War Registry 
examination in December 2004, the Veteran complained of shortness 
of breath, which the examiner attributed to anxiety.  However, in 
March 2005, the Veteran sought treatment for chest tightness, 
shortness of breath, and wheezing.  The Veteran was assessed with 
asthma and prescribed an inhaler and antibiotics for a possible 
upper respiratory infection.  

In October 2008, the Veteran denied chronic coughing, wheezing, 
or shortness of breath.  However, he described having the 
sensation of constantly feeling like he needs to take deep 
breaths.  He also reported that he wheezes at bedtime.  He does 
not regularly use an inhaler, steroids, or oxygen.  His lungs 
were clear to auscultation and pulmonary function tests were 
within normal limits.  The examiner opined that the Veteran's 
diagnosis of asthma in March 2005 was likely due to an upper 
respiratory infection rather than chronic asthma, but stated that 
because a particular test called a provocholine challenge was not 
performed as she requested, she was unable to determine whether 
or not the Veteran has asthma without resorting to speculation.  

Based on the above, a remand is required to determine whether or 
not the Veteran currently suffers from asthma, and if so, whether 
it is at least as likely as not that this disability had onset in 
service or was caused or aggravated by the Veteran's military 
service, to include an undiagnosed illness caused by the 
Veteran's service in the Persian Gulf.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a 
VA dermatological examination.  

The VA examiner is asked to render an opinion 
as to whether it is at least as likely as not 
(fifty percent or greater) that the Veteran's 
skin disability (if any) had onset in service 
or was caused or aggravated by the Veteran's 
active military service, to include an 
undiagnosed disability due to service in the 
Persian Gulf.

The Veteran's claim folder and a copy of this 
REMAND should be furnished to the examiner, 
who should indicate in the examination report 
that he or she has reviewed the claims file.  
All findings should be described in detail 
and all necessary diagnostic testing 
performed. 

2.  The RO should schedule the Veteran for a 
VA respiratory examination, to include a 
provocholine challenge.  

The VA examiner is asked to render an opinion 
as to whether it is at least as likely as not 
(fifty percent or greater) that the Veteran's 
respiratory disability (if any) had onset in 
service or was caused or aggravated by the 
Veteran's active military service, to include 
an undiagnosed disability due to service in 
the Persian Gulf.

The Veteran's claim folder and a copy of this 
REMAND should be furnished to the examiner, 
who should indicate in the examination report 
that he or she has reviewed the claims file.  
All findings should be described in detail 
and all necessary diagnostic testing 
performed.

3.  When the development requested has been 
completed, and the RO has ensured compliance 
with the requested action, this case should 
again be reviewed by the RO on the basis of 
the additional evidence.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


